Citation Nr: 0637332	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  93-12 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
ankylosing spondylitis, with low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to June 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in May 2001 and March 
2006.  

While the case was at the Board, a letter from the veteran 
concerning hip pathology was received.  To the extent this 
represents an attempt to raise a new issue, the appellant or 
his representative should raise the issue with specificity at 
the RO.  The information addressed in the letter is not 
pertinent to the current claim, so the Board may proceed 
without prejudice to the veteran.


FINDINGS OF FACT

1.	On examination prior to the revision of the rating 
criteria in September 2003, the veteran's low back disorder 
was manifested by pain and forward flexion limited to 85 
degrees, extension to 10 degrees, and lateral bending to 15 
to 20 degrees.  

2.	On examination subsequent to the revision of rating 
criteria in September 2003, the veteran had lordosis of 10 
degrees, with forward flexion to 70 degrees, extension to 30 
degrees, left and right lateral flexion to 15 degrees, and 
rotation to the right and left was to 10 degrees.  

3.  Neurological abnormality has not been separately 
identified.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
ankylosing spondylitis of the lumbar spine have not been met 
under either applicable criteria.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5292 (2002) 5240 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned is rendered moot.  

Service connection for ankylosis spondylitis, with low back 
pain, was awarded by VA in November 1992, with a 20 percent 
evaluation assigned.  The veteran appealed this initial 
evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
propriety of the rating since the initial award is before the 
Board for appellate consideration.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  

Regulations effective prior to September 2002 provide that 
ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent rating; ankylosis at an unfavorable angle warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, Code 5289.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

An examination was conducted by VA in July 1992.  At that 
time, examination of the spine revealed a dorsal scoliosis to 
the left, with a compensatory lumbar scoliosis.  He had 
stiffness of the lower back.  Forward flexion was limited to 
70 degrees.  Straight leg raising was unlimited, but there 
was limited motion laterally and posteriorly.  The diagnosis 
was ankylosing spondylitis.  

In a statement dated in September 1993, the veteran's private 
physician indicated that he had treated the veteran for 
ankylosing spondylitis that was considered to be "quite 
stable while on medication."  

An examination was conducted by VA in October 1993.  At that 
time, the veteran complained of intermittent low back pain 
associated with physical exertion and mechanical in nature, 
which would occur many times a year and followed some type of 
abnormal movement.  On examination of the lumbar spine, he 
had mild scoliosis in the thoracolumbar area.  There was no 
paraspinal muscle spasm.  The sacroiliac joints were mildly 
tender on palpation, bilaterally.  Range of motion was mildly 
limited, with forward flexion being to 85 degrees.  The 
veteran had difficulty getting up.  Extension was to 10 
degrees, lateral bending was to 15 to 20 degrees.  He was 
able to reach his ankles on forward flexion.  The diagnosis 
was ankylosing spondylitis.  

Despite the diagnosis of ankylosing spondylitis, the veteran 
has not been shown to have actual ankylosis of the lumbar 
spine itself.  The range of motion of the veteran's lumbar 
spine is not shown to be productive of more than moderate 
impairment.  This is particularly true in forward flexion, 
which is shown to be only mildly limited to as much as 85 
degrees.  This is close to normal for motion of the lumbar 
spine.  As such, the veteran's disorder did not warrant a 
rating in excess of 20 percent under the criteria in effect 
prior to September 2002.  

In September 2002, the criteria for the evaluation of 
intervertebral disc disease were amended.  Review of the 
record shows that the veteran was afforded an examination 
that included an evaluation of the peripheral nerves in June 
2004.  The No neurologic deficit was noted and no diagnosis 
of intervertebral disc disease was made.  Therefore, the 
regulations that became effective in September 2002 are not 
for application in this case.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in June 2004.  At that 
time, the veteran complained of intermittent back pain, which 
occasionally radiated into the lower extremities.  He took 25 
mg of Indocin three times per day that kept his pain to a 
bearable level.  About once every 2-3 months he reported a 
flare-up that required him to rest for two or three days.  He 
found the pain to be worse in the winter.  He had no urinary 
or fecal problems associated with the pain.  Examination 
showed forward flexion of the lumbar spine to 90 degrees.  
Extension was to 30 degrees.  Left and right lateral flexion 
was to 45 degrees and left and right lateral rotation was to 
60 degrees.  Reflexes were 2+ in the upper and lower 
extremities.  The pertinent impression was ankylosing 
spondylitis, by history.  

An examination was conducted by VA in December 2004.  At that 
time, the veteran's chief complaint was of low back pain.  It 
was noted that he was taking mediation for his ankylosing 
spondylitis.  He stated that on this day, he did not have any 
back pain, but that anything that he did caused pain in the 
back.  He walked unaided and had been given a back brace, but 
did not wear it unless he was going to be doing something 
that was particularly stressful on the back.  On examination 
he had lordosis of 10 degrees.  He could forward flex to an 
overall flexure of 70 degrees with the lordosis barely 
getting to 0 degrees.  He could extend to 30 degrees, without 
specific increased pain.  He could tilt to the left and right 
15 degrees with some increased discomfort in the low back.  
Rotation to the right and left was to 10 degrees, again with 
no further rotation, even with pain.  Straight leg raising 
was positive bilaterally at 60 degrees, with popliteal pain.  
Deep tendon reflexes were 2+ at the knees and 1+ at the 
ankles.  Plantar reflexes were downgoing.  Sensory 
examination was intact.  The pertinent assessment was of 
lumbar spine degenerative arthritis.  

For the veteran to be eligible for a rating in excess of 20 
percent for his lumbar spine disease, he would have to 
exhibit either ankylosis of the spine at a favorable angle or 
limitation of forward flexion to only 30 degrees.  The record 
shows no actual ankylosis and forward flexion to 70 degrees.  
As such, the criteria for a rating in excess of 20 percent 
under the revised rating schedule have not been met and an 
increased rating is not warranted.  


ORDER

An initial rating in excess of 20 percent for ankylosing 
spondylitis, with low back pain, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


